 
Entrust agreement


Truster (hereinafter referred to as Party A) ：Tianjin Joway Textile Co., Ltd.
Trustee (hereinafter referred to as Party B)： Changlong Si
ID Card Number: 22020319821022211X


Party A and Party B reach a consensus through friendly consultation on the
matter that Party A entrusts Party B to purchase a CITIC trust fund on behalf of
Party A.


I. Duties of Each Party
1. Party A is responsible to supply RMB 10 million to Party B to purchase CITIC
trust fund.
2. Party B is responsible to purchase RMB 10 million of CITIC trust fund on that
day when Party B receives remittance from Party A or the next day; and return
RMB 10 million and all interests of the CITIC trust fund to Party A on that day
when this agreement expire or the next day.


II. Period of the Entrustment
   The period of the entrustment is from February 25, 2009 to August 25, 2010.


III. Default Responsibilities
1. Party B shall purchase CITIC trust fund timely when receiving Party A’s
remittance according to this agreement. In case of breach of agreement by Party
B, Party A shall be entitled to require Party B to compensate for all losses of
Party A resulting therefrom.
2. Party B is not allowed to embezzle the entrusted money. In case of breach of
agreement by Party B, Party A shall be entitled to require Party B to compensate
for all losses of Party A resulting therefrom and to bear relevant legal
liability.
3. If Party A demand to recall the entrusted money in advance, Party B shall be
entitled to require Party A to compensate for all losses of early redemption.

 
 

--------------------------------------------------------------------------------

 

4. When this agreement expire, Party B shall return all the entrusted money and
relevant interests timely according to this agreement. In case of breach of
agreement by Party B, Party A shall be entitled to require Party B to compensate
for all losses of Party A resulting therefrom and to bear relevant legal
liability.


IV. Dispute Settlement
Should any dispute happens during the execution of this agreement by both
parties, it should be solved through friendly consultation. In case no agreement
can be reached through consultation, any party may summit the dispute to the
People's Court on the side of Party A.


V. This agreement shall become effective upon the signatures of both parties.


VI. This contract is executed in duplicate, one for each party.






Party A: /stamp/ Tianjin Joway Textile Co., Ltd.
Party B: /s/ Changlong Si



Date: February 20, 2009
Date: February 20, 2009


 
 

--------------------------------------------------------------------------------

 
